Citation Nr: 1517804	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  93-11 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating greater than 10 percent for service-connected compression fracture of L1.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2002 rating decision in which the New York RO (hereinafter agency of original jurisdiction (AOJ)), inter alia, granted service connection for compression fracture of L1, and assigned an initial 10 percent rating, effective September 26, 
1991.  In February 2003, the Veteran filed a notice of disagreement (NOD). 

In June 2007, the Board, inter alia, remanded claims of entitlement to an initial rating greater than 10 percent for service-connected compression fracture of L1 and entitlement to an effective date earlier than September 26, 1991 for the award of service connection for compression fracture of L1 for AOJ issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 

By means of a February 2012 rating decision, the AOJ awarded an effective date of March 10, 1989 for the award of service connection for compression fracture of L1.  Also in February 2012, the AOJ furnished the Veteran an SOC on the issues of entitlement to an initial rating greater than 10 percent for service-connected compression fracture of L1 and entitlement to an effective date earlier than March 10, 1989 for the award of service connection for compression fracture of L1.  Later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file,  

This appeal was initially addressed by the Board in September 2013.  As the Veteran had disagreed with the initial rating assigned following the award of service connection for compression fracture of L1, the Board characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  At the time, the Board denied the claim of entitlement to an effective date earlier than March 10, 1989 for the award of service connection for compression fracture of L1, and remanded the initial rating claim to the AOJ for further actions.

After addressing the matters directed in the September 2013 remand, the AOJ continued to deny the claim of entitlement to an initial rating greater than 10 percent for service-connected compression fracture of L1 (as reflected in a November 2013 supplemental SOC (SSOC)).

The Board notes that, following the Board's September 2013 remand, the paper claims file was converted into paperless, electronic format; such files are now stored in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Notably, the VBMS file reflects that additional documents have been associated with the claims folder since the November 2013 SSOC.  These documents, which include a podiatry treatment record, are not pertinent to the lumbar spine evaluation claim being decided on appeal.  As such, the Board may proceed with its review of the claim without AOJ review of this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).

As a final preliminary matter, the Board notes that, during the April 2013 hearing, the Veteran reported increased severity of his low back pain with lower extremity radiculopathy-disability associated with his service-connected shell fragment wound (SFW) of the left back.  See VA examination reports dated June 2002, July 2002, April 2012 and May 2012.  The Appeals Management Center (AMC) in Washington, D.C., a component of the AOJ, issued an internal memorandum in November 2013 referring to the AOJ a service connection claim for "extremity neuropathies [that] are all likely due to the combat shell fragment wounds.  Please open a claim and grant as set forth in exam."  This action, however, has not been accomplished.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Since the March 10, 1989 effective date of the award of service connection, impairment associated with the Veteran's service-connected compression fracture of L1 has approximated  severe limitation of motion, with demonstrable deformity of a vertebral fracture of L1. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 40 percent rating for limitation of lumbar spine motion under former Diagnostic Code (DC) 5292, and a separate 10 percent rating for demonstrable deformity of L1 under former DC 5285, each residual to compression fracture of L1, are met as of March 10, 1989.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5285 and 5292 (as in effect prior to September 26, 2003), and the General Rating Formula for Diseases and Injuries of the Spine (as in effect since September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The claim on appeal involves an initial rating for compression fracture of L1 filed in 1989, which is prior to the passage of the VCAA.  Thus, pre-adjudicatory VCAA compliance is an impossibility.  However, as the AOJ awarded service connection for compression fracture of L1, the purpose of section 5103(a) notice was fulfilled and no additional notice specific to the downstream higher initial rating claim was required.  Dingess, 19 Vet. App. at 490-91.  See 38 U.S.C.A. § 5103A; VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the February 2012 SOC set forth the criteria for evaluating the disability at issue in this appeal (the timing and form of which suffices, in part, for Dingess/Hartman).  

Moreover, in any event, and on these facts, the omission of pre-adjudicatory notice is not shown to prejudice the Veteran.  In addition to the notice provided in the February 2012 SOC, the Veteran was provided notice in September 2013 which advised him of the types of evidence and/or information deemed necessary to substantiate his initial rating claim, what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, and the information pertaining to VA's assignment of disability ratings and effective dates.  The claim was readjudicated by the AOJ in the November 2013 SSOC which cured the timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of multiple VA examinations.  As addressed below, the Board awards the maximum schedular rating for compression fracture of L1 based upon limitation of motion.  The Board also awards a separate disability rating for demonstrable deformity of vertebral body.  There is no credible lay or medical evidence of lumbar spine ankylosis and/or intervertebral disc syndrome (IVDS) attributable to the disability at issue.  Also, as noted in the Introduction, the medical evidence reflects that the Veteran's radiculopathy of the lower extremities pertains to additional disability related to his SFW of the left back and that such a claim is pending adjudication by the AOJ.  Thus, additional examination is not warranted.

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative as well as the Veteran's testimony before the undersigned.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

With respect to the Veteran's April 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   The Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the April 2013 hearing, the undersigned identified the enumerated the issue on appeal.  Also, information was solicited regarding the Veteran's low back disability symptoms and functional limitations, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  As noted, after the hearing, additional development was undertaken pursuant to a Board remand.

The Board is also satisfied with the actions taken pursuant to the instructions in the September 2013 remand.  In this respect, the AOJ issued the Veteran a VCAA notice and associated updated VA clinic records with the claims file.  he AOJ was directed to readjudicate the claim for a higher initial rating for compression fracture of L1 which "clarif[ied] the basis for the award of an initial 10 percent rating for compression fracture of L1 since March 10, 1989, including consideration of DC 5285 for the time period prior to September 26, 2003, and explain the basis for the rating-whether based upon limitation of motion, muscle spasm, demonstrable deformity, etc.)."  The AMC responded that it could not explain why the initial rater (a Decision Review Officer (DRO)) applied a diagnostic code to a period of time when such diagnostic code did not exist.  By citing M21-1MR.I.5.C.15.b, and 3.951, the AMC asserted that this decision could not be revised.  Importantly, however, the AMC applied the old and new regulations in effect during the appeal period in light of the facts of this case.  Thus, the AMC has substantially complied with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any aspect of this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran seeks an initial rating greater than 10 percent for service-connected compression fracture of L1.  The AOJ assigned a 10 percent rating under DC "5235" effective March 10, 1989.  

At the outset, the Board observes that the Veteran incurred multiple SFW injuries during service which has complicated the investigation into the origin of his disability symptoms.  In addition to the compression fracture of L1, the Veteran is service-connected for obesity and residuals of SFWs of the left hip, the right thigh, the right hip, the right buttocks and the left back which are closely located to the anatomic dysfunction of the compression fracture of L1.  

Of particular import for this case, a June 2007 Board decision awarded a 20 percent rating for SFW of the left back under DC 5320.  In so doing, the Board found that the Veteran had incurred "a moderate injury to Muscle Group XX with retained metal fragments."  The criteria of DC 5320 pertain to the spinal muscles - sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions)-which affect postural support of the body as well as the extension and lateral movements of the spine.  See 38 C.F.R. § 4.73, DC 5320.

Additionally, the Veteran manifests neurologic impairment of all extremities which, as noted in the Introduction, has been medically associated with his service-connected SFW of the left back.  The AMC has referred to the AOJ a service connection claim for "extremity neuropathies [that] are all likely due to the combat shell fragment wounds.  Please open a claim and grant as set forth in exam."  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with the consideration that different ratings may be warranted for different time periods.

The criteria for evaluating disabilities of the spine have been revised during the period under consideration, which extends from  March 10, 1989.  Effective September 23, 2002, VA revised the criteria for rating IVDS, and effective September 26, 2003, the portion of the rating schedule for evaluating musculoskeletal disabilities of the spine was revised.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.

Under the criteria in effect prior to September 26, 2003, residuals of vertebral fracture were rated under DC 5285.  Former DC 5285 provided that a 60 percent rating was assignable for a fracture without cord involvement and abnormal mobility requiring neck brace (jury mast).  A 100 percent rating was assignable for a fracture with cord involvement, bedridden, or requiring long leg braces.  In other cases, vertebral fractures were rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, DC 5285 (in effect prior to September 26, 2003).

Former DC 5292, which pertained to limitation of motion of the lumbar spine, provided that a 10 percent rating was assignable for slight limitation of lumbar spine motion; a 20 percent rating was assignable for moderate limitation of lumbar spine motion; and a maximum 40 percent rating was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (in effect prior to September 26, 2003).

Former DC 5295, which pertained to lumbosacral strain, provided that a 10 percent rating was assignable for characteristic pain on motion; a 20 percent rating was assignable for muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position; and a maximum 40 percent rating was assignable for severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (in effect prior to September 26, 2003).

Former DC 5289 also provided for a 50 percent rating for unfavorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289 (in effect prior to September 26, 2003).

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under the current General Rating Formula for Diseases and Injuries of the Spine, in effect since September 26, 2003, the following ratings are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5235-5243 (in effect since September 26, 2003).

Normal thoracolumbar flexion is from zero to 90 degrees; extension is from zero to 30 degrees; left and right lateral flexion are from zero to 30 degrees; and left and right rotation are from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note 2, General Rating Formula for Disease and Injuries of the Spine; 38 C.F.R. § 4.71a, Plate V. 

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

Considering the pertinent evidence in light of the above, the Board finds that, resolving all reasonable doubt in the Veteran's favor, an initial 40 percent rating for lumbar spine motion loss, plus an additional 10 percent for demonstrable deformity of vertebral body, is warranted for the entire period under consideration in this appeal. 

At the time of the March 10, 1989 service connection application for compression fracture of L1, the Veteran had complained of low back pain with limitation of motion.  See VA examination dated March 1988.  He also reported increased pain with prolonged sitting and standing.  See VA clinic record dated September 29, 1989.

The Veteran's VA clinic records include a June 1988 x-ray examination which was interpreted as showing an old wedge fracture of L1 with straightening of the lumbar curve.  Lumbar spine motion was generally described as forward flexion to within 6 inches from the floor (March 5, 1989), to within 23 inches from the floor (June 27, 1988), to within 26 inches from the floor (March 18, 1988), active range of motion (AROM) (March 4, 1988), normal range of motion (July 25, 1988, August 8, 1988, September 16, 1988, and March 9, 1989), limited range of motion (March 8, 1989) and tightness of the trunk muscles with range of motion testing (September 29, 1989).  The Veteran's treatment included trigger point injections into his low back.  

An August 1989 VA examiner found lumbar spine motion restricted to 30 degrees of flexion with no extension and 10 degrees of lateral bending bilaterally.  There was slight pain of the lower back after his trunk was placed through range of motion testing.  An x-ray examination was interpreted as showing a slight, partially compressed vertebral body fracture (fx) of the superior aspect of L1 with minimal degenerative arthritic changes of L5.

Thereafter, VA clinic records reflect the Veteran's continued report of low back pain.  Clinic findings were significant for flexion limited to 40 degrees due to pain (August 1990) and 50 degrees (August 1990).  A physical therapy note in 1991 described flexibility which was grossly limited.  Additional findings included diffuse tenderness, decreased flexibility, muscle spasm and standing with slight forward flexion of the back.

Subsequent clinical findings found decreased lumbar spine motion secondary to pain, measured as 60 degrees of flexion (VA C&P examination in July 1994), back pain beginning at 30 degrees of flexion (VA C&P examination in July 1995), forward flexion to 30 degrees (private clinic record dated July 16, 2001), forward flexion to 45 degrees (private clinic record dated September 28, 2001), forward flexion to 48 degrees (VA C&P examination in July 2002), forward flexion to 30 degrees (private examination report dated February 2003), forward flexion of 90 degrees (VA clinic record dated July 23, 2008), and forward flexion to 75 with pain (VA C&P examination dated in November 2008). 

As a general rule, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board also observes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Here, the Veteran holds a 20 percent rating for residuals of SFW of the left back which is rated as 20 percent disabling under DC 5320.  As noted above, the criteria of DC 5320 instruct that the sacrospinalis muscles affect extension and lateral movements of the spine.  These criteria do not specifically discuss the sacrospinalis muscles as affecting flexion movements of the spine.  The Board additionally notes that the Board's award of a 20 percent rating under DC 5320 in the June 2007 decision was predicated, in large part, based upon the missile trajectories which resulted in retained metallic fragments in the left paraspinal muscles, the left thoracic area posterior to T-12 and L1, and behind L1-L2.  See generally 38 C.F.R. § 4.56 (evaluating muscle disabilities based, in part, on the type of injury, history and complaint and objective findings).  The Board also finds no medical opinion which attributes forward flexion motion loss to the service-connected SFW of the left back as opposed to the compression fracture of L1.

On review of the entire evidentiary record in light of the applicable criteria for DC 5320, as well as the holding in Mittleider, the Board finds that the Veteran's 20 percent rating under DC 5320 is not predicated upon motion loss in forward flexion and, thus, there is no prohibition on assigning a disability rating for loss of forward flexion for the compression fracture of L1 at issue.

Based upon the all of the above, the Board determines that, since the effective date of the award of service connection, the Veteran's lumbar spine has more nearly approximated severe limitation of motion - thus warranting the maximum, 40 percent rating under former DC 5292 in effect prior to September 26, 2003.  Although there are several findings ranging from 40 to 50 degrees consistent with moderate limitation of motion, as well as some findings consistent with slight limitation of motion, the medical records reflect multiple occasions wherein the Veteran's forward flexion was limited to 30 degrees, which is compatible with a finding of severe limitation of motion.

VA regulations instruct the adjudicator to interpret reports of examination in light of the whole recorded history reconciling the various reports into a consistent disability picture.  38 C.F.R. § 4.2 (2014).  The Veteran has consistently described pain on use of the lumbar spine with the August 1989 VA examiner describing low back pain after range of motion testing.  He reports being unable to sit, walk, or stand for prolonged periods of time without experiencing increased pain.  His symptoms are exacerbated with weather changes that affect his range of motion and ability to bend.  Furthermore, his clinic records are replete with observations of muscle spasm with straightening of his normal lordotic curve.  His pain symptoms have been treated with narcotic medications and, more recently, he has been prescribed methadone and morphine.  He has undergone multiple series of trigger point injections in an effort to relieve his symptoms.  

With consideration of the effects of functional impairment on use pursuant to 38 C.F.R. §§ 4.40 and 4.45, as well as the approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran's disability picture has more closely approximated severe limitation of lumbar spine motion for the entire appeal period.  Thus, for lumbar spine motion loss, a 40 percent rating is warranted under former DC 5292.

In so finding, the Board notes that a 40 percent rating is the maximum schedular rating for lumbar spine motion loss.  As such, there is no legal basis for further consideration of functional impairment under 38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

Additionally, the Veteran's x-ray examinations have been interpreted as showing a compressed vertebral body of L1.  Thus, in addition to definite limited motion of the lumbar spine due to compression fracture of L1, a demonstrable deformity of L1 is shown.  Pursuant to instructions in DC 5285 in effect at the beginning of the appeal period, a 10 percent rating is added to the 40 percent rating.

The Board further finds no schedular basis for a higher rating still under either the former or l revised criteria.  The medical evidence does not show, and the Veteran does not allege, ankylosis of the lumbar spine.  The VA examination reports and clinical records have all demonstrated active motion of the thoracolumbar spine. 

The Board observes that the Veteran has radiculopathy of both lower extremities confirmed by electromyography (EMG) testing.  As noted in the Introduction, above, the Veteran's radiculopathy has been medically associated with his service-connected SFW of the left back.  See VA examination reports dated June 2002, July 2002, April 2012 and May 2012.  The AMC issued an internal memorandum in November 2013 referring to the AOJ a service connection claim for "extremity neuropathies [that] are all likely due to the combat shell fragment wounds.  Please open a claim and grant as set forth in exam."  Thus, the Board finds no medical basis to evaluate the right and left lower extremity radiculopathy in connection with the initial rating claim for compression fracture of L1 currently on appeal.

The Board further notes that there is no showing that the Veteran has manifested IVDS attributable to his service-connected compression fracture of L1.  Thus, the criteria of DC 5293 in effect prior to September 26, 2003, and the Formula for Rating IVDS Based on Incapacitating Episodes in effect since September 23, 2002, do not apply.

In sum, the Board finds that, since the March 10, 1989 effective date of the award of service connection, the Veteran is entitled to a 40 percent rating for severe limitation of motion under DC Former DC 5292 plus an additional 10 percent rating for vertebral fracture of L1 with demonstrable deformity under DC 5285.  In so holding, the Board finds that the Veteran's report of lumbar spine pain, muscle spasm, limitation of motion and functional limitations to be credible and competent evidence in support of his claim.  The Board has relied on his report of symptomatology to support a 40 percent rating for lumbar spine limitation of motion with application of the principles of 38 C.F.R. §§ 4.40 and 4.45.  To the extent that the Veteran asserts his entitlement to any higher rating(s) still, the Board places greater probative weight to the findings of the private and VA examiners who possess greater training and expertise than the Veteran in evaluating his disability associated with his compression fracture of L1.   

In sum, the Board has applied the benefit-of-the doubt doctrine along with the approximating principles of 38 C.F.R. § 4.7 in determining that the criteria for a 40 percent schedular rating for limitation of motion, as well as a separate 10 percent schedular rating for demonstrable deformity of vertebral fracture, are met since the inception of the claim on March 10, 1089.  The Board finds that the preponderance of the evidence is against assignment of any higher schedular rating(s) at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no time since the effective date of the award of service connection has any residual of the Veteran's compression fracture of L1 been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the February 2012 SOC, and discussed in the November 2013 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

As noted, this appeal involves evaluation of the residuals of service-connected compression fracture of L1 since the March 10, 1989 effective date of the award of service connection.  Here, the record reveals multiple range of motion testing results which indicate severe loss on multiple occasions during the period under consideration.  on.  Based in part upon the Veteran's description of functional limitations, and by application of the approximating principles of 38 C.F.R. § 4.7 and the reasonable doubt doctrine, the Board has assigned the maximum rating for motion loss for the entire period under consideration).  The former and revised applicable rating criteria each fully contemplate the Veteran's symptomatology, and provides for higher ratings higher based on more significant disability (ankylosis) which is not shown in this case.  The Board has also assigned a separate 10 percent rating for demonstrable deformity of vertebral body (the maximum rating assignable under the former criteria, and for which there is no comparable provision under the revised criteria).

Thus, the Board finds that the disability ratings herein assigned-a 40 percent disability rating for limitation of lumbar spine motion and a separate 10 percent rating for demonstrable deformity of vertebral body-reasonably describes the Veteran's disability level and symptomatology at all points pertinent to this appeal.  Notably, higher schedular ratings are available for more significant lumbar spine impairment, but the Board has determined that, for the period under consideration, those criteria are not met.  There is no evidence allegation that the applicable schedular criteria are inadequate to rate any aspect of the disability under consideration at any pertinent point. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Veteran's compression fracture of L1 is appropriately rated as a disability affecting limitation of lumbar spine flexion with an additional 10 percent rating assigned for demonstrable deformity of vertebral body.  He has additional disabilities of obesity and residuals of SFWs of the left hip, the right thigh, the right hip, the right buttocks and the left back which are closely related to the anatomical function of the lumbar spine that have been separately rated.  The Board has fully considered all pertinent symptoms in evaluating the disability at issue, and applied the principles of Mittlieder in favor of the Veteran when attributing all limitation of forward flexion to the service-connected compression fracture of L1-as opposed to the service-connected SFW of the left back.  The Board finds no evidence and/or argument suggesting that these separate ratings have not captured all the symptoms associated with his service-connected disabilities.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Notably, a June 2000 AOJ rating decision awarded a 100 percent rating for PTSD, effective June 24, 1994.  However, prior to that time, the Veteran did not perfect an appeal with respect to an August 1995 rating decision in which the AOJ denied entitlement to a TDIU, and there is no showing that the Veteran was actually or effectively rendered unemployable due solely to service-connected compression fracture of L1.  Under these circumstances, the Board need not address the matter of the Veteran's entitlement to a TDIU for the disability under consideration as a component of the Veteran's current claim for increase.

In conclusion, based upon the evidence currently of record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, he is entitled to an initial 40 percent rating under former DC 5292 for severe limitation of lumbar spine motion, as well as a separate, 10 percent rating under former DC 5285 for vertebral fracture of L1 with demonstrable deformity.  As the preponderance of the credible lay and medical evidence weighs against assignment of any higher rating at any pertinent point, and there is no further doubt of material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3,102, 4.3, 4.7; Gilbert, supra. .


ORDER

A 40 percent rating for limitation of lumbar spine motion residual to service-connected compression fracture of L1 is granted from March 10, 1989, subject to the legal authority governing the payment of compensation.
.
A separate 10 percent rating for demonstrable deformity of vertebral body residual to service-connected compression fracture of L1 is granted from March 10, 1989, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


